United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-41259

                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                    LAWRENCE CAESAR THOMAS, JR.,

                                                  Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-218-1
                       --------------------

Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Lawrence Cesar Thomas, Jr., pleaded guilty to possession with

intent to distribute cocaine base and was sentenced to 151 months’

imprisonment.    He argues that his consent to search his father’s

house, wherein he was living and drugs were found, was involuntary

because one of the federal agents threatened to have agents kick in

the door to Thomas’s mother’s house, located in another area of

Beaumont, Texas, if Thomas did not consent.       Thomas also argues,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-41259
                                -2-

for the first time on appeal, that the search exceeded the scope of

his consent when the agents looked in the ceiling of his father’s

house.

     The district court’s determination that Thomas voluntarily

consented to the search of his father’s house is supported by the

record and was not clear error.    See United States v. Posada-Rios,

158 F.3d 832, 868 (5th Cir. 1998); United States v. Gonzales, 79

F.3d 413, 421 (5th Cir. 1996).    There was no error, much less plain

error, with whether the agents’ looking in the ceiling of Thomas’s

father’s house exceeded the scope of the consent to search.      See

United States v. Rich, 992 F.2d 502, 506-07 (5th Cir. 1993).

     AFFIRMED.